In a proceeding by the Motor Vehicle Accident Indemnification Corporation to stay arbitration of a claim for personal injury asserted by the claimant, Theodore Eisenberg, pursuant to the terms of the accident indemnification endorsement contained in a family automobile liability insurance policy which provided uninsured motorist coverage (Insurance Law, §167), the petitioner, MVAIC, appeals from an order of the Supreme Court, Nassau County, entered June 22, 1964 after a hearing, which denied its application for the stay of arbitration. Order reversed on the law, without costs; motion granted, and arbitration stayed. No issues of fact were considered. There was an admitted absence of physical contact between the hit-and-run vehicle and the vehicle of the insured. Such contact is a condition precedent to arbitration under both the statute (Insurance Law, § 617) and the endorsement. Hence, petitioner is entitled to stay the arbitration (Matter of Tuzzino [MV AIC], 22 A D 2d 641; Matter of MV AIC [Lupo], 18 A D 2d 717, affd. 13 N Y 2d 1017). Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.